USCA11 Case: 21-13964      Date Filed: 07/21/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13964
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
ROBERT MARSHALL,
a.k.a. Big Daddy,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Alabama
          D.C. Docket No. 2:12-cr-00087-WKW-CSC-9
                    ____________________
USCA11 Case: 21-13964        Date Filed: 07/21/2022     Page: 2 of 8




2                      Opinion of the Court                 21-13964


Before JORDAN, JILL PRYOR, and NEWSOM, Circuit Judges.
PER CURIAM:
        Robert Marshall, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of his motion for compassionate re-
lease under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of the
First Step Act of 2018. Marshall argues that he was entitled to com-
passionate release because his diabetes and hypertension put him
at increased risk of severe COVID-19 symptoms and because of the
harshness of his original sentence. He also argues that the district
court abused its discretion by finding that the 18 U.S.C. § 3553(a)
factors weighed against his release because the court failed to ade-
quately weigh his post-sentencing efforts at rehabilitation. After
careful review, we affirm.
                                 I.
       A jury found Marshall guilty of one count of conspiring to
distribute five kilograms or more of a substance containing powder
and crack cocaine and one count of using a communication facility
to commit a conspiracy. Marshall was sentenced as a career of-
fender under the Sentencing Guidelines; he received a below-
guidelines sentence of 300 months’ imprisonment.
       Years later, Marshall filed a motion for compassionate re-
lease under the First Step Act. He asserted that he was eligible for
compassionate release because the facility in which he was incar-
cerated had a high infection rate and a low vaccination rate for
USCA11 Case: 21-13964        Date Filed: 07/21/2022     Page: 3 of 8




21-13964               Opinion of the Court                        3

COVID-19 and because the COVID-19 vaccine is less effective
against new virus variants. He asserted that the facility was une-
quipped to handle outbreaks of the virus and that local hospital in-
tensive care units were at capacity. Marshall asserted that, because
he is a 50-year-old African American male with diabetes and high
blood pressure, he is at increased risk of death should he contract
the virus. He explained that he previously contracted the virus and
continues to suffer from shortness of breath, fatigue, headaches,
dizziness, loss of taste and smell, blackouts, and hot flashes.
       Marshall further contended that he was a non-violent drug
offender serving an unusually long sentence. He asserted that he
was not a danger to the community and highlighted his post-con-
viction rehabilitation, including the maintenance of employment,
the avoidance of any disciplinary infractions, and the completion of
several classes.
       The government opposed Marshall’s motion, arguing that
his conviction was for conspiracy to distribute dangerous narcotics
and emphasizing that he was a career offender with a lengthy crim-
inal history. The government noted that Marshall still had 13 years
remaining on his sentence and argued that reducing his sentence
by half would not account for the seriousness of the offense, pro-
tect the public from future crimes, or provide adequate deterrence.
      The district court denied Marshall’s motion. The court con-
cluded that he had not shown extraordinary and compelling cir-
cumstances warranting compassionate release. The court also rea-
soned that the 18 U.S.C. § 3553(a) factors did not support Marshall’s
USCA11 Case: 21-13964         Date Filed: 07/21/2022     Page: 4 of 8




4                       Opinion of the Court                  21-13964

early release. The court noted that Marshall had engaged in reha-
bilitation efforts while incarcerated. But it nonetheless found re-
lease inappropriate, citing the nature and circumstances of his of-
fenses, his history and characteristics (including his lengthy crimi-
nal history), the need to promote respect for the law, the deterrent
value of adequate punishment, and the potential danger to the
community.
       This is Marshall’s appeal.
                                    II.
       We review a district court’s denial of a § 3582(c)(1)(A) mo-
tion for an abuse of discretion. United States v. Harris, 989 F.3d 908,
911 (11th Cir. 2021). “A district court abuses its discretion if it ap-
plies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly
erroneous.” Id. (internal quotation marks omitted).
        District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted by statute.
United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020). A dis-
trict court may reduce a term of imprisonment if (1) the § 3553(a)
sentencing factors favor doing so, (2) there are “extraordinary and
compelling reasons” for doing so, and (3) doing so would not en-
danger any person or the community within the meaning of
§ 1B1.13’s policy statement. United States v. Tinker, 14 F.4th 1234,
1237 (11th Cir. 2021) (citing 18 U.S.C. § 3582(c)(1)(A)). Because a
district court “must find that all necessary conditions are satisfied
USCA11 Case: 21-13964         Date Filed: 07/21/2022     Page: 5 of 8




21-13964                Opinion of the Court                         5

before it grants a reduction,” where “at least one of the compas-
sionate-release conditions was not satisfied, it cannot—as either a
syntactical or logical matter—have been error for the district court
to skip assessment of another condition.” Id. at 1238.
        The policy statements applicable to § 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S. Sent’g Guidelines Manual
§ 1B1.13 (U.S. Sent’g Comm’n 2018). As relevant here, the com-
mentary to § 1B1.13 lists a defendant’s medical condition and age
as possible “extraordinary and compelling reasons” warranting a
sentence reduction. Id. § 1B1.13, comment n.1(A). However, a
medical condition can only serve as the basis for compassionate re-
lease if it is terminal or “substantially diminishes the ability of the
defendant to provide self-care within the environment of a correc-
tional facility and from which he or she is not expected to recover.”
Id. A person also may be eligible for a sentence reduction if, “[a]s
determined by the Director of the BOP, there exists in the defend-
ant’s case an extraordinary and compelling reason other than, or in
combination with,” the other examples listed. Id. § 1B1.13, com-
ment n.1(D). But post-conviction rehabilitation is not, by itself, an
extraordinary and compelling reason warranting a sentence reduc-
tion. Id. § 1B1.13, comment n.3.
       The policy statement in § 1B1.13 applies to all motions filed
under § 3582(c)(1)(A), and thus district courts are bound to apply
§ 1B1.13’s definition of “extraordinary and compelling reasons.”
United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021). We
have held that § 1B1.13, comment n.1(D), is not at odds with
USCA11 Case: 21-13964         Date Filed: 07/21/2022    Page: 6 of 8




6                      Opinion of the Court                  21-13964

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, and
that the phrase “[a]s determined by the Director of the [BOP]”
could not be replaced with “as determined by a district court.” Id.
at 1263. So, courts do not have the freedom to define other extraor-
dinary and compelling reasons beyond those set forth in § 1B1.13
or determined by the director of the BOP. Id. at 1264.
        Under 18 U.S.C. § 3553(a), a district court’s sentence must
be sufficient, but not greater than necessary, to achieve the goals of
sentencing: reflecting the seriousness of the offense, promoting re-
spect for the law, providing just punishment, deterring future crim-
inal conduct, protecting the public, and providing the defendant
with any needed training or treatment. 18 U.S.C. § 3553(a). Section
3553(a) also requires district courts to consider the nature and cir-
cumstances of the offense, the defendant’s history and characteris-
tics, the kinds of sentences available, the Sentencing Guidelines,
any pertinent policy statement, the need to avoid disparate sen-
tences for defendants with similar records, and the need to provide
restitution to any victims. Id.
       The weight given to any specific § 3553(a) factor is commit-
ted to the sound discretion of the district court. Tinker, 14 F.4th at
1241. The district court need not address each of the § 3553(a) fac-
tors or all of the mitigating evidence. Id. A sentence may be af-
firmed so long as the record reveals that the district court consid-
ered a number of the factors. Id.
      Here, the district court did not abuse its discretion in deny-
ing Marshall’s motion. First, the court correctly concluded that Mr.
USCA11 Case: 21-13964        Date Filed: 07/21/2022     Page: 7 of 8




21-13964               Opinion of the Court                        7

Marshall had not shown “extraordinary and compelling” reasons
justifying compassionate release. A preexisting medical condition
that merely may exacerbate the symptoms of COVID-19 is not an
extraordinary and compelling circumstance justifying compassion-
ate release. U.S. Sent’g Guidelines Manual § 1B1.13 comment
n.1(A) (U.S. Sent’g Comm’n 2018); Bryant, 996 F.3d at 1262; see
United States v. Giron, 15 F.4th 1343, 1346–47 (11th Cir. 2021) (up-
holding the denial of a motion for compassionate release where the
movant suffered from medical conditions—high cholesterol, high
blood pressure, coronary artery disease—that put him at an in-
creased risk of severe symptoms if he contracted COVID-19 be-
cause those conditions were manageable in prison and did not
meet the categories in comment n.1(A)). That leaves Marshall’s ar-
gument that his sentence should be reduced because of the severity
of his sentence. We have held, however, that compassionate re-
lease cannot be granted solely due to a circumstance beyond those
set forth in § 1B1.13 or determined by the director of the BOP. Bry-
ant, 996 F.3d at 1264. We are bound by that decision. United States
v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008). And severity
of the sentence is not a circumstance listed in § 1B1.13 or deter-
mined by the director of the BOP. Thus, the district court did not
err in concluding that one of the necessary conditions for the grant-
ing of compassionate release had not been satisfied. See Tinker, 14
F.4th at 1238.
        Second, and alternatively, Marshall has not shown that the
district court abused its broad discretion in weighing the § 3553(a)
USCA11 Case: 21-13964         Date Filed: 07/21/2022    Page: 8 of 8




8                      Opinion of the Court                  21-13964

factors by weighing the severity of his offense and status as a career
offender more heavily than his efforts at rehabilitation. See id. at
1241. Thus, the district court did not err in concluding that a second
necessary factor for compassionate release was unsatisfied.
        In sum, we must affirm the district court’s denial of Mar-
shall’s motion for compassionate release.
       AFFIRMED.